Citation Nr: 0314794	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  99-12 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for right shoulder strain.  

2.  Entitlement to an initial rating in excess of 20 percent 
for left shoulder strain.  

3.  Entitlement to an initial rating in excess of 10 percent 
for right elbow strain.  

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right wrist injury.  

5.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right knee injury.  

6.  Entitlement to an initial compensable rating for 
residuals of a neck injury.  

7.  Entitlement to an initial compensable rating for 
hemorrhoids.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to May 1998.  

The issues on appeal were originally before the Board of 
Veterans' Appeals (Board) in February 2001 at which time they 
were remanded for additional evidentiary development.  

In a statement from the veteran's representative which was 
received in April 2003, the issue of entitlement to a total 
rating based on individual unemployability was raised.  The 
issue is not inextricably intertwined with the current appeal 
and is, therefore, referred to the RO for appropriate action.  

The issues of entitlement to increased ratings for right 
shoulder strain, left shoulder strain, right elbow strain, 
for residuals of a right wrist injury and for residuals of a 
right knee injury will be addressed in the Remand portion of 
this decision.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a neck 
strain are manifested by subjective complaints of pain but no 
loss in range of motion.  

2.  The service-connected hemorrhoids are manifested by pain 
and bleeding two to three times per year.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for residuals of a neck sprain, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5290 (2002).

2.  The criteria for entitlement to a compensable disability 
evaluation for hemorrhoids, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 7336 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
medical records, and reports of VA medical examinations.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

Moreover, in a January 2003 supplemental statement of the 
case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to increased ratings.  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

General Criteria for Evaluation of Increased Ratings Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board notes that the issues on appeal arise from the 
initial rating decisions which established service connection 
for the disabilities and assigned non-compensable disability 
evaluations.  Therefore, the entire rating period is to be 
considered, including the possibility of staged ratings 
(i.e., separate ratings for separate periods of time) based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  


Entitlement to an initial compensable rating for residuals of 
a neck injury.

Factual Background

A March 1995 cervical spine X-ray was interpreted as being 
negative.  

At a VA examination in November 1998, the veteran complained 
of his neck hurting and locking whenever he tried to bend or 
turn.  Physical examination revealed that cervical forward 
flexion could be accomplished to 35 degrees, extension to 20 
degrees, right lateral flexion to 20 degrees, left lateral 
flexion to 5 degrees, right rotation to 45 degrees and left 
rotation to 45 degrees.  The veteran complained of pain.  The 
examiner opined that the veteran did not put forth his best 
effort and the cervical spine X-ray was not compatible with 
the amount of restriction the veteran allegedly experienced.  
A cervical spine X-ray was interpreted as being normal.  The 
pertinent diagnosis was recurrent neck strain.  

In January 1999, the veteran sought treatment for neck pain.  
Physical examination revealed a mild sprain with mild 
restriction.  The assessment was neck pain.  

In February 1999, the RO granted service connection for 
residuals of a neck strain and assigned a non-compensable 
evaluation, effective from June 1, 1998.  

On VA examination in April 2002, the veteran reported that 
his neck had a tendency to lock on him during sudden rotation 
motions.  Physical examination of the cervical spine revealed 
that flexion could be accomplished to 70 degrees, extension 
to 20 degrees, lateral rotation to the right and left of 70 
degrees and 45 degrees of right and left bending of the neck.  
The impression was that the veteran appeared to have a 
chronic muscle ligamentous sprain of the cervical spine with 
no X-ray evidence of abnormality.  The examiner opined that 
the cervical spine problem probably had no specific 
restrictions to it.  

Criteria and Analysis

The veteran's residuals of a neck strain have been evaluated 
as noncompensably disabling under Diagnostic Code 5290.  
Under Diagnostic Code 5290, a 10 percent rating may be 
assigned for slight limitation of motion of the cervical 
spine; a 20 percent rating may be assigned for moderate 
limitation of motion of the cervical spine; and a 30 percent 
rating may be assigned for severe limitation of motion of the 
cervical spine.  38 C.F.R. Part 4, Diagnostic Code 5290 
(2002).  

The Board finds a compensable evaluation is not warranted for 
the residuals of the neck sprain under Diagnostic Code 5290.  
Although a January 1999 clinical record indicated that the 
veteran experienced mild restriction, at the time of the most 
recent VA examination, the examiner opined that there were no 
restrictions associated with the cervical spine problem.  The 
Board places greater probative value on the findings included 
in the report of the April 2002 VA examination as this was 
conducted specifically to determine what, if any, 
manifestations were present as a result of the service-
connected neck disability.  

There is no competent evidence of record demonstrating that 
the cervical spine disability was manifested by a fractured 
vertebra, or any ankylosis nor has any intervertebral disc 
syndrome symptomatology been attributed to the disability.  
As such the Board finds that the rating criteria included in 
Diagnostic Codes 5285 (residuals of fractured vertebra), 5286 
(complete bony fixation of the spine), 5287 (ankylosis of the 
cervical spine), and 5293 (intervertebral disc syndrome) have 
no application.  

The Board has considered the claim under the provisions of 
38 C.F.R. § 4.40 and 4.45 based on the presence of pain on 
use or during flares but finds that an increased rating is 
not warranted.  The Board notes the examiner who conducted 
the most recent VA examination found that no disability could 
be attributed to the residuals of the neck strain.  

The Board finds that an increased rating is not warranted for 
any part of the claimed period.  Fenderson v. West, 12 Vet. 
App. 119 (1999).


Entitlement to an initial compensable rating for hemorrhoids.

At a VA examination in November 1998, the veteran reported 
that he had had hemorrhoids for five years.  His last attack 
was a few weeks prior to the examination.  When he had a 
flare, he experienced bleeding and pain.  At the time of the 
examination, he was asymptomatic.  He denied incontinence.  
The pertinent diagnosis was hemorrhoids which were 
asymptomatic at the time of the examination.  

In February 1999, the RO granted service connection for 
hemorrhoids and assigned a non-compensable evaluation, 
effective from June 1, 1998.  

At a VA examination in May 2002, the veteran reported that he 
experienced problems with rectal bleeding two to three times 
per year.  He noted frequent rectal pain, itching and 
soreness.  He did not have any loss of sphincter control or 
seepage.  Physical examination revealed two tiny tags at six 
o'clock.  There was no protrusion of hemorrhoids on 
straining.  There appeared to be small linear fissures in the 
anal canal at six and twelve o'clock.  Internal hemorrhoids 
were noted at those levels as well.  There was no active 
bleeding.  Sphincter tone was normal.  The diagnosis was 
internal hemorrhoids with some mild anal fissuring and 
external tags.  

Criteria and Analysis

The service-connected hemorrhoids have been evaluated as 
noncompensably disabling under Diagnostic Code 7336.  Under 
this rating provision, a non-compensable evaluation is 
provided where either external or internal hemorrhoids are 
mild or moderate.  A 10 percent evaluation is warranted for 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent evaluation is warranted for internal or external 
hemorrhoids with persistent bleeding and with secondary 
anemia or with fissures.  38 C.F.R. Part 4, Diagnostic Code 
7336 (2002).  

The Board finds that a compensable evaluation is not 
warranted for the service-connected hemorrhoids.  There is no 
competent evidence of record demonstrating that the 
hemorrhoids were large, thrombotic, or irreducible with 
excessive redundant tissue.  Although mild fissures were 
noted at the time of the May 2002 VA examination, there is no 
evidence demonstrating that the hemorrhoids were manifested 
by large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue.  At the time of the May 2002 VA 
examination, the veteran reported that he experienced rectal 
bleeding only two or three times per year.  The Board finds 
episodes of bleeding which occurred only two or three times 
per year does not constitute persistent bleeding.  There is 
no indication that the hemorrhoids are manifested by any 
anemia.  

As the Board has found that an increased rating is not 
warranted, assignment of a staged rating is not appropriate.  
Fenderson v. West, 12 Vet. App. 119 (1999).




Extraschedular Ratings Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disabilities has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of any extraschedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant 
favorable decisions. 


ORDER

Entitlement to a compensable disability rating for residuals 
of a neck injury is not warranted.  To this extent, the 
appeal is denied. 

Entitlement to a compensable disability rating for 
hemorrhoids is not warranted.  To this extent, the appeal is 
denied. 




REMAND

The issues of entitlement to increased ratings for right 
shoulder strain, left shoulder strain, right elbow strain, 
for residuals of a right wrist injury and for residuals of a 
right knee injury were remanded by the Board in February 2001 
for special orthopedic examinations.  The remand instructions 
indicated that the examiner who conducted the examinations 
should provide range of motion testing and normal ranges of 
motion for comparison.  The examiner was also instructed to 
indicate at which point, in degrees, that there was any 
functional loss, if any, due to pain, weakness, fatigue and 
incoordination.  

As a result of the Board remand, a VA joints examination was 
conducted in April 2002.  The examiner who conducted the 
examination provided range of motion testing for the 
shoulders, right elbow, right wrist, and right knee.  He did 
not, however, provide normal ranges of motion for the 
disabilities on appeal and, more significantly, he did not 
provide any opinion regarding the veteran's range of motion 
when functional loss due to pain on use was considered.  The 
Board notes the examiner specifically found that the veteran 
"has some restrictions" but did not quantify the 
restrictions sufficient to apply them to the applicable 
rating criteria.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the evidence does not adequately 
evaluate the current state of the condition, the VA must 
provide a new examination.  Olsen v. Principi, 3 Vet. App. 
480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992)).  

The fact that the examiner did not quantify the extent of 
functional loss due to pain on use or during flares of pain 
renders the examination insufficient for ratings purposes.  
The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision.  Id.  Therefore, another remand is required to 
obtain the information previously requested at the time of 
the February 2001 Board remand.  

In light of the above discussion, it is the opinion of the 
Board that a contemporaneous and thorough VA examination 
would be of assistance to the Board in clarifying the nature 
of the appellant's service connected disabilities and would 
be instructive with regard to the appropriate disposition of 
the issues submitted for appellate consideration.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, this case is REMANDED for further development:

1.  The RO should arrange for a VA orthopedic 
examination in order to determine the nature 
and severity of the bilateral shoulder, right 
elbow, right wrist and right knee 
disabilities.  All indicated testing should 
be conducted.  The claims folder and a copy 
of this remand must be made available to the 
examiner for review in conjunction with the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected bilateral shoulder, right elbow, 
right wrist and right knee disabilities.  
With regard to these disorders, range of 
motion studies should be conducted and the 
examiner should provide the normal ranges of 
motion for comparison.  Additionally, the 
examiner should indicate at which point (in 
degrees) there is any additional functional 
loss due to pain, weakness, fatigue or 
incoordination.  

2.  Following the above, the RO should 
review the examination report and assure 
that all requested information has been 
provided.  If not, the examination should 
be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (2002).  
Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


